Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151290 & (23)(24)(30)(31)(32)(33)                                                                 Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151290
                                                                    COA: 325503
                                                                    Jackson CC: 82-029906-FC
  MICHAEL DARNELL HARRIS,
           Defendant-Appellant.

  ____________________________________/

          On order of the Court, the motion to accept amended brief is GRANTED in part,
  only to the extent that the brief submitted with the motion is accepted for filing. The
  application for leave to appeal the March 13, 2015 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant’s motion for relief from judgment
  is prohibited by MCR 6.502(G). The motions to amend MCR 6.502(G), to correct
  jurisdictional defects, to remand for a hearing, to stay proceedings, to appoint counsel,
  and to hold claims in abeyance are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2016
         a0321
                                                                               Clerk